UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1377



JOHN EDWARD INMAN,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-03-49-4-H)


Submitted:   November 2, 2005          Decided:     November 16, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles K. McCotter, Jr., MCCOTTER, ASHTON & SMITH, P.A., New Bern,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Neal I. Fowler, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Edward Inman appeals the district court’s order

dismissing his civil action under the Federal Tort Claims Act for

injuries he received in a single vehicle accident on a national

forest road. The district court concluded it lacked subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1) and the discretionary

function and independent contractor exceptions to the FTCA.                 We

have   reviewed    the   record    and    find     no   reversible      error.

Accordingly, we affirm on the reasoning of the district court. See

Inman v. United States, No. CA-03-49-4-H (E.D.N.C. Feb. 9, 2005).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -